Citation Nr: 9930016	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-22 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2.  Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1960 to October 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran's case was remanded for 
additional development in December 1998.  The case is again 
before the Board for appellate review.


FINDING OF FACT

The claims of entitlement to service connection for a left 
knee and bilateral foot conditions are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for a left 
knee and bilateral foot conditions are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for disabilities 
involving his left knee, and feet.  The legal question to be 
answered initially is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail with respect to this claim and there is 
no duty to assist him further in the development of this 
claim.  38 U.S.C.A. § 5107(a).  As will be explained below, 
the Board finds that his claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran served on active duty from June 1960 to October 
1963.  The veteran's service medical records (SMRs) are 
missing.  If any records were located at the National 
Personnel Records Center (NPRC) in 1973, they may have been 
destroyed or damaged in a fire.  Attempts to reconstruct the 
service medical records have not been successful.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).  The Board is also under a duty 
to advise the claimant to obtain other forms of evidence, 
such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992).  The Board is satisfied that its duty has been 
met and that all reasonable efforts to develop the record 
have been made.  The veteran's case was remanded in December 
1998 to obtain specified private treatment records and to 
offer the veteran the opportunity to provide additional 
evidence in support of his claim.  The veteran has presented 
VA medical records as well as evidence from a private 
physician, a private hospital, and given testimony at a 
hearing in support of his claim.  A search of morning reports 
for the period from June 1 to July 31, 1962, proved negative 
for any supportive evidence.

The veteran alleges that he was treated for left knee and 
bilateral foot problems while assigned to San Pablo Air Force 
Base (AFB) in Seville, Spain, from 1960-1962.  As noted 
previously, there are no service medical records available to 
corroborate the veteran's contention.  

Associated with the claims file are private treatment records 
from St. Joseph Hospital, for the period from July 1968 to 
January 1971.  The records reflect treatment for the 
veteran's left knee, to include multiple surgeries.  In an 
entry dated in July 1968, the veteran's history of a left 
knee injury is reported as occurring at his job in May 1968.  
The veteran denied any other injuries and his past history 
was negative for any continuing problem.  This past history 
was documented again in February 1969 and February 1970.  
There was no reference to any type of problems in service.

Associated with the claims file is an x-ray report and 
medical certificate from the VA medical center (VAMC) in 
Fayetteville, Arkansas, dated in April 1972.  The x-ray was 
interpreted to indicate a normal left knee.  The medical 
certificate provided a diagnosis of synovitis of the left 
knee.  

Also associated with the claims file are private treatment 
records from Larry F. Glaser, M. D., for the period from 
November 1982 to June 1983.  The records reflect treatment 
for the veteran's bilateral foot problems.  The records 
indicate that the veteran underwent surgery to correct 
several problems.  The records do not relate any of the 
veteran's complaints or his then current condition to any 
incident of service.

The veteran was afforded VA foot and orthopedic examinations 
in March 1997.  The veteran gave a history of recurrent 
swelling of his entire lower body from the waist down in 
1962.  No clear etiology was determined.  He also gave a 
history of surgeries on his feet and left knee.  X-rays of 
the feet were interpreted to show degenerative arthritis of 
the right and left first metatarsophalangeal joints and 
residuals of prior surgeries.  This was essentially the 
examiner's diagnosis as well.  The examiner made no reference 
of a link between the veteran's diagnosed condition and any 
incident of service.

The orthopedic physical examination reported the presence of 
a post-surgical scar on the left knee.  X-rays of the left 
knee were interpreted to show the surgical absence of a major 
portion of the left patella, otherwise normal.  The 
examiner's diagnosis was surgical absence of a major portion 
of the left patella, with mild to moderate decreased range of 
motion of that joint.  No nexus to service was provided by 
the examiner.

The veteran testified at a hearing at the RO in April 1998.  
He testified that he was first treated for a left knee 
problem and bilateral foot problem in service.  He did not 
know what kind of a problem he had, but he said that he 
suffered from swelling from the waist down.  The veteran 
further testified that he was provided treatment but nothing 
was successful.  He said that he underwent his respective 
surgeries after service.  He thought that his first surgery 
occurred in 1966.  He said that he had sought treatment from 
a VA facility soon after his discharge from service.  He also 
stated that he had sought treatment from a private provider 
in 1963 but did not recall the name of the doctor.  He 
testified that he underwent his foot surgeries after his knee 
surgery.  He related that he had gone to a local hospital, 
Kansas City General in 1963, but did not believe there were 
any records of treatment.  The veteran said that he did not 
have a problem with his left knee or feet prior to service.  
He said that his continued swelling of his lower extremities 
caused his legs to keep giving out.  

The objective medical evidence of record demonstrates that 
the veteran first developed a left knee problem following an 
injury at his post-service employment in May 1968.  The 
subsequent treatment records all relate his left knee 
complaints to this injury and make no reference to any type 
of problem in service, to include any swelling below the 
waist and/or weakening of the legs.  Further, the veteran's 
bilateral foot problems were first treated in 1982 as 
evidenced by the treatment records from Dr. Glaser.  The 
veteran testified that he sought treatment for his claimed 
conditions from a private hospital/doctor in 1963, soon after 
service, but acknowledged that there were no treatment 
records and could not remember the doctor's name.  Counts v. 
Brown, 6 Vet. App. 473, 476-477 (1994)  (No duty to assist in 
obtaining records where veteran acknowledges they are not 
available).

In light of the foregoing, the only evidence to support the 
veteran's contention that his left knee and bilateral foot 
conditions are related to service are his own lay statements.  
While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the objective 
medical evidence of record reflects the onset of the 
veteran's claimed disabilities after service, and as he has 
submitted no medical opinion or other competent evidence to 
support his claim that his left knee and bilateral foot 
conditions are, in anyway, related to his period of service, 
the Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefits sought on appeal are 
denied.  

Although the Board has disposed of the claims of entitlement 
to service connection for left knee and bilateral foot 
conditions on a ground different from that of the RO, that 
is, whether the veteran's claims are well grounded rather 
than whether he is entitled to prevail on the merits, he has 
not been prejudiced by the Board's decision.  In assuming 
that the claims were well grounded, the RO accorded the 
veteran greater consideration than his claims warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above to 
be sufficient to inform the veteran of the elements necessary 
to complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

The claims for entitlement to service connection for a left 
knee and bilateral foot conditions, are denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

